Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Amend claims 3 and 21 to depend on claim 1 and not canceled claim 2. 
Claim 3 (Currently amended):  The isolated vibration assembly of claim 1, wherein the partition flap is rotatably fixed to the partition plate.

Claim 21 (Currently amended): The isolated vibration assembly of claim 1, wherein one or more vibration isolators of the plurality of the vibration isolators connect the partition damping bracket to the partition plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835